compliance with the settlement agreement through the inmate grievance
                  process. A review of the record on appeal shows that at least several of
                  the inmate grievance forms attached to appellant's complaint were
                  submitted and/or returned to appellant while he was incarcerated at High
                  Desert State Prison, which is located in Clark County. As such, appellant
                  complied with NRS 41.031(2)'s jurisdictional requirement by filing his
                  complaint in the Eighth Judicial District. Accordingly, we
                                ORDER the judgment of the district court REVERSED AND
                  REMAND this matter to the district court for proceedings consistent with
                  this order.



                                                                                        '   J.
                                                             Saitta




                                                             Pickering



                  cc:   Hon. Rob Bare, District Judge
                        Brian Eugene Lepley
                        Attorney General/Carson City
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    en